Citation Nr: 0431924	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-12 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for head injury residuals 
manifested by headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to July 1976.  This claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In a VA Form 21-526 received by VA in June 1997, the veteran 
raised a claim for service connection for a left eye 
disorder.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  An unappealed December 1991 rating decision denied 
service connection for headaches due to head injury, finding, 
in essence, that service medical records did not show a head 
injury during the veteran's active service.

2.  Evidence added to the record since the December 1991 
determination does not by itself, or when considered with 
previous evidence, relate to an unestablished fact necessary 
to substantiate the claim; does not tend to show that the 
veteran suffered a head injury in service; and considered by 
itself or together with previous evidence of record, does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
for service connection for head injury residuals manifested 
by headaches may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA.  It is significant to note that the VCAA revised VA 
duties to assist and notify, but that the duties to arrange 
for an examination or obtain a medical opinion do not attach 
until a previously denied claim has been reopened.  
38 U.S.C.A. § 5103A(f).  Furthermore, 38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective for claims filed on or after August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
new definition applies.

VA has fully complied with the mandates of the VCAA.  The 
veteran was provided a copy of the decision denying his 
claim.  The RO provided the veteran notification of what type 
of evidence was necessary to establish service connection in 
January 2002 (prior to the rating appealed).  A November 2002 
statement of the case (SOC) advised him of the controlling 
law and regulations, and informed him what evidence was of 
record and what evidence was needed to establish entitlement 
to the benefit sought.  A November 2003 letter provided 
additional notice of the changes in the duty to assist 
requirements, per Quartuccio, supra, and provided specific 
notice concerning the veteran's and VA's respective 
responsibilities in development of evidence.  While the 
January 2002 letter advised him to submit additional evidence 
within 30 days, it went on to inform him that evidence 
received within a year would be considered.  In fact, 
everything received to date has been considered.  As the 
veteran advised VA in February and July 2002 and in June 2003 
that he had no additional evidence to submit, advising him 
verbatim to submit everything he has pertinent to his claim 
would serve no useful purpose.  The SOC, and May 2004 
supplemental SOC (SSOC), cited the "revised" definition of 
new and material evidence as set out in 38 C.F.R. § 3.156.  
The veteran has been informed exactly what evidence would 
suffice to reopen the claim.  

As the veteran has had ample opportunity to submit additional 
evidence but has declined to do so, it appears that any 
further notice would be fruitless.  He is not prejudiced by 
the Board's proceeding with appellate review at this point.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

While the duties to arrange for a VA examination or obtain a 
medical opinion do not attach until a previously denied claim 
is reopened, there are certain types of evidence (outlined in 
38 C.F.R. § 3.159(c)(1)(2)(3)) that must be secured.  That 
has been done.  VA treatment records have been secured.

Factual Basis

In a December 1991 rating decision, the RO denied service 
connection for "headaches due to head injury," finding, in 
essence, that the veteran's service medical records did not 
show that he sustained head trauma during active duty.  He 
did not appeal that decision, and it became final.  
38 U.S.C.A. § 7105.

Pertinent evidence of record at the time of the December 1991 
decision includes the veteran's service medical records, 
which do not show a head injury.  In a VA Form 21-526, 
received in June 1991, the veteran claims he was hit on the 
head by a tank door causing him to have headaches.  A private 
medical report, indicates that the veteran was admitted to 
Vernon State Hospital in January 1991 for psychiatric 
evaluation.  At that time he provided a history of being hit 
in the head with a steel door.  A February 1976 neurology 
clinic record shows that the veteran complained of constant 
headaches in the area of his left temple for the past 7 
months.  He noted that the headaches occurred daily in the 
morning, and were related to stress and physical activity.  
The diagnosis was anxiety related symptomatology.  On April 
1976 examination neurologic evaluation was normal.  A 2 
centimeter scar was noted on the left forehead.  A statement 
by the veteran in September 1991 indicates that he was not 
treated following his claimed head injury in service in June 
1975.  On October 1991 VA neurologic examination the veteran 
reported having headaches since a head injury in 1975.  The 
examiner, in diagnosing migraine headaches, indicated that it 
was "hard to say" whether the veteran's headaches were 
related to his claimed head trauma in service.  

Pertinent medical evidence added to the record since the 
December 1991 rating decision includes a March 2001 VA 
progress note which shows a diagnosis of headaches, possibly 
of sinus origin, and an April 2001 VA progress note showing a 
diagnosis of chronic intermittent headaches.  

Laws and Regulations

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date (in 
September 2001), and the new criteria apply.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Analysis

As was noted, service connection for "head injury with 
headaches" was previously denied based on a finding that 
there was no evidence showing that the veteran in fact 
sustained a head injury in service.  For additional evidence 
to be new and material, to raise a reasonable possibility of 
substantiating the claim, and to relate to an unestablished 
fact necessary to substantiate the claim in this scenario, it 
would have to tend (by itself or together with evidence 
previously of record) to show that the veteran did indeed 
have a head injury in service (and to relate the current 
claimed disability (headaches) to such injury).

The additional pertinent evidence received consists of VA 
medical evidence showing diagnoses of a headache disorder.  
This evidence is new in the sense that it was not previously 
associated with the record.  However, the evidence is not 
material.  It was previously established, and is not in 
dispute, that the veteran has a headache disorder.  The 
unestablished facts necessary to establish service connection 
are whether the veteran sustained a head injury in service, 
and whether his current headache disorder is related to such 
trauma.  No additional evidence received since the December 
1991 rating decision tends to show that the veteran sustained 
a head injury in service.  Nor has any competent (medical) 
evidence been submitted relating the veteran's current 
headache disorder to a head injury in service.  Although the 
veteran asserts that his current headache disorder is a 
result of (or began during) his military service, his lay 
opinion is not competent evidence in the matter of medical 
etiology, and therefore cannot be deemed "material" for 
purpose of reopening the claim.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The objective evidence added to the record since the December 
1991 decision, while new in the sense that it was not 
previously of record, tends to establish facts that are 
either not in dispute or are not material.  None of the 
medical evidence received addresses the matter at hand, i.e., 
whether there is a nexus between the veteran's headaches 
disorder and service.  Consequently, the additional evidence 
received does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim, does not raise a reasonable 
possibility of substantiating the claim, and is not new and 
material.  Hence, the claim may not be reopened.


ORDER

The appeal to reopen a claim for service connection for head 
injury residuals manifested by headaches is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



